COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-14-00089-CV


IN RE STEPHAN J. SULLIVAN AND                                           RELATORS
MAJEL E. SULLIVAN


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: GARDNER, J.; DAUPHINOT and GABRIEL, JJ.

DELIVERED: March 24, 2014




      1
       See Tex. R. App. P. 47.4, 52.8(d).